[Cite as Earley v. Unknown, 2010-Ohio-2038.]

                                     Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




MARC ANTHONY EARLEY

       Plaintiff

       v.

UNKNOWN

       Defendant

        Case No. 2009-09779-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On December 30, 2009, plaintiff Marc Earley, filed a complaint against
defendant, Montgomery County Jail.             On January 4, 2010, this court issued a pre-
screening entry dismissing Montgomery County Jail as defendant and requiring plaintiff
to name a state department, board, office, commission, agency, institution, or other
state instrumentality as defendant or face dismissal of his case. On January 12, 2010,
plaintiff filed an amended complaint naming Montgomery County Sheriff’s Department
and Dayton Police Department as defendants. Neither police agency is a state entity.
Therefore, plaintiff’s case is DISMISSED without prejudice.            Court costs shall be
absorbed by the court.




                                                     ________________________________
                                                     DANIEL R. BORCHERT
                                                     Deputy Clerk
Case No. 2009-09779-AD          -2-   ENTRY




Entry cc:

Marc Anthony Earley, #569-563
P.O. Box 7010
Chillicothe, Ohio 45601

DRB/laa
Filed 1/20/10
Sent to S.C. reporter 5/7/10